UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 20, 2015 Sucampo Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33609 30-0520478 (State or Other Juris- diction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (301) 961-3400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On May 20, 2015, Sucampo Pharmaceuticals, Inc. (“Company”) will make a corporate update presentation at the 2lobal Healthcare Conference.The slides from the presentation will also be used at one-on-one meetings with analysts and investors at the conference.All meetings will include written communication comprised of slides. The slides from the presentation are being furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Item 7.01 and Exhibit 99.1 to this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1The corporate update presentation slides dated May 20, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCAMPO PHARMACEUTICALS, INC. Date:May 20, 2015 By: /s/Andrew P. Smith Name: Andrew P. Smith Title: Chief Financial Officer
